DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 7/7/2021 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figure 2.  Figure 2 includes gray elements which cause the lines, numbers, and letters to not be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, drawings must be black and white (monochrome) except when another form (grayscale or color) is the only practicable medium for illustrating the claimed invention.  For Figure 2, black and white drawings are sufficient to illustrate the claimed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities: on line 7, “transmits” should be “transmit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumm et al. (U.S. Patent Application Publication No. 2008/0032703 A1) (hereinafter Krumm).

Regarding claim 1, Krumm discloses an information providing apparatus (Figure 1 and paragraph 0035 disclose an alert system 100), comprising:
at least one controller (Figure 13 and paragraph 0102 disclose the exemplary environment 1300 for implementing various aspects of the embodiments includes a mobile device or computer 1302, the computer 1302 including a processing unit 1304);
at least one storage device (Figure 2 and paragraph 0040 disclose the alert system 202 can include a data store server 210); and
at least one communications device (Figure 13 and paragraphs 0109 and 0110 disclose when used in a LAN networking environment, the computer 1302 is connected to the local network 1352 through a wired and/or wireless communication network interface or adapter 1356.  When used in a WAN networking environment, the computer 1302 can include a modem 1358),
the at least one controller being configured to:
analyze position information, on a plurality of information terminals, stored in the at least one storage device (Figure 1 and paragraph 0037 disclose the alert system 100 can also include an alert evaluator component 112 that can determine when alert conditions have been met, triggering distribution of one or more notifications.  Figure 2 and paragraphs 0040 and 0042 disclose the data store server 210 can manage and support location, account and alert information.  Location information for each enrolled mobile device should be provided to the alert system 202 and can be used to trigger alerts prompting distribution of notifications); and
obtain information on a result of the analysis (Figure 2 and paragraph 0042 disclose location information for each enrolled mobile device should be provided to the alert system 202 and can be used to trigger alerts prompting distribution of notifications), and
transmits the information on the result of the analysis through the at least one communications device to at least one of the information terminals (Figure 2 and paragraph 0038 disclose when the alert evaluator component 112 determines that an alert has been actuated, a notification can be distributed to appropriate mobile devices by a notification distributor component 114).

Regarding claim 2, as applied to claim 1 above, Krumm further discloses wherein
in analyzing the position information on the information terminals, the at least one controller analyzes distances between the information terminals (Paragraph 0059 discloses alert conditions can be based upon the juxtaposition or proximity of a first entity with a second entity, where an entity can be an individual mobile device.  Typically, it is the combination of two or more entities or features that triggers distribution of a notification to a mobile device.  An alert can be defined so that a notification is distributed when a first entity is in close, physical proximity to a second entity), and
in obtaining the information on the result of the analysis, if any one of the information terminals is within a range of a predetermined distance, the at least one controller obtains information on the distances and transmits the information on the distances through the at least one communications device to at least one of the information terminals (Paragraph 0059 discloses alert conditions can be based upon the juxtaposition or proximity of a first entity with a second entity, where an entity can be an individual mobile device.  Typically, it is the combination of two or more entities or features that triggers distribution of a notification to a mobile device.  An alert can be defined so that a notification is distributed when a first entity is in close, physical proximity to a second entity.  Paragraph 0010 discloses notifications can include simple text as well as data (e.g., location information, phone numbers or coupons) that can be acted upon to retrieve additional information.  For instance, a notification can include location information that can be used to retrieve a map where the location is highlighted or indicated upon the map.  Paragraph 0032 discloses location information can include location of the mobile device).

Regarding claim 3, as applied to claim 1 above, Krumm further discloses wherein
in analyzing the position information on the information terminals, the at least one controller analyzes distances between the information terminals (Paragraph 0059 discloses alert conditions can be based upon the juxtaposition or proximity of a first entity with a second entity, where an entity can be an individual mobile device.  Typically, it is the combination of two or more entities or features that triggers distribution of a notification to a mobile device.  An alert can be defined so that a notification is distributed when a first entity is in close, physical proximity to a second entity), and
in obtaining the information on the result of the analysis, if any one of the information terminals is far away from a rest of the information terminals at a predetermined distance or more, the at least one controller obtains information on the distances and transmits the information on the distances through the at least one communications device to at least one of the information terminals (Paragraph 0065 discloses the user can create an alert actuated when any three or more coworkers are in physical proximity to each other.  Conversely, the user can also define an alert triggered when two enrolled individuals are separated by more than a predefined distance.  For instance, one parent can define an alert that is triggered when the other parent is separated from a child by more than 0.1 miles).

Regarding claim 4, as applied to claim 1 above, Krumm further discloses wherein
in analyzing the position information on the information terminals, the at least one controller analyzes an action area of each of the information terminals (Paragraph 0059 discloses alert conditions can be based upon the juxtaposition or proximity of a first entity with a second entity, where an entity can be an individual mobile device, a geographic region, a geographic location or an event.  Typically, it is the combination of two or more entities or features that triggers distribution of a notification to a mobile device.  An alert can be defined so that a notification is distributed when a first entity is in close, physical proximity to a second entity.  Paragraph 0068 discloses alerts can be defined based upon the combination of one or more people and a location or POI.  For example, an alert can be defined that notifies a parent when a child arrives at home each day.  Conversely, an alert can be defined that notifies a parent when a child leaves the family home), and
in obtaining the information on the result of the analysis, the at least one controller obtains information on a result of the analysis indicating the action area of each of the information terminals, and transmits the information on the result of the analysis through the at least one communications device to at least one of the information terminals (Paragraph 0068 discloses alerts can be defined based upon the combination of one or more people and a location or POI.  For example, an alert can be defined that notifies a parent when a child arrives at home each day.  Conversely, an alert can be defined that notifies a parent when a child leaves the family home).

Regarding claim 5, as applied to claim 4 above, Krumm further discloses wherein
in analyzing the position information on the information terminals, the at least one controller analyzes the position information, on the information terminals stored in the at least one storage device, only for a predetermined time period in order to analyze the action area of each of the information terminals (Paragraph 0072 discloses time constraints can also be utilized to further enhance the utility of alerts.  Alerts can be actuated if an individual remains proximate to a geographic location for longer than a specified period of time.  For example, a parent may wish to receive a notification if a child has remained within an arcade for over two hours.  Alternatively, an alert can be actuated if an individual is not proximate to a geographic location for longer than a specified period of time).

Regarding claim 6, Krumm discloses an information providing system (Figure 2 and paragraph 0039 disclose an exemplary system for facilitating provision of location based notifications), comprising:
a plurality of information terminals (Figure 2 and paragraph 0035 disclose a set of mobile devices 200); and
an information providing apparatus (Figure 2 and paragraph 0039 disclose an alert system 202),
each of the information terminals transmitting position information on the information terminal to the information providing apparatus (Figure 2 and paragraph 0039 disclose location information for the mobile devices 206 can be provided to the alert system 202.  Figure 2 and paragraph 0042 disclose location can be determined either at the mobile device, at the alert system 202 or at a separate system (not shown).  The location information can be provided periodically or dynamically to the alert system 202), and
the information providing apparatus analyzing the position information on each of the information terminals, obtaining information on a result of the analysis, and transmitting the information on the result of the analysis to at least one of the information terminals ((Figure 1 and paragraph 0037 disclose the alert system 100 can also include an alert evaluator component 112 that can determine when alert conditions have been met, triggering distribution of one or more notifications.  Figure 2 and paragraphs 0040 and 0042 disclose the data store server 210 can manage and support location, account and alert information.  Location information for each enrolled mobile device should be provided to the alert system 202 and can be used to trigger alerts prompting distribution of notifications.  Figure 2 and paragraph 0042 disclose location information for each enrolled mobile device should be provided to the alert system 202 and can be used to trigger alerts prompting distribution of notifications.  Figure 2 and paragraph 0038 disclose when the alert evaluator component 112 determines that an alert has been actuated, a notification can be distributed to appropriate mobile devices by a notification distributor component 114).

Regarding claim 7, Krumm discloses an information providing method executed by at least one of a plurality of information providing apparatus (Figure 1 and paragraph 0037 disclose the alert system 100 can also include an alert evaluator component 112 that can determine when alert conditions have been met, triggering distribution of one or more notifications), the information providing method comprising:
receiving, from each of a plurality of information terminals, position information on the information terminal (Figure 2 and paragraph 0039 disclose location information for the mobile devices 206 can be provided to the alert system 202.  Figure 2 and paragraph 0042 disclose location can be determined either at the mobile device, at the alert system 202 or at a separate system (not shown).  The location information can be provided periodically or dynamically to the alert system 202);
analyzing the received position information on each of the information terminals ((Figure 1 and paragraph 0037 disclose the alert system 100 can also include an alert evaluator component 112 that can determine when alert conditions have been met, triggering distribution of one or more notifications.  Figure 2 and paragraphs 0040 and 0042 disclose the data store server 210 can manage and support location, account and alert information.  Location information for each enrolled mobile device should be provided to the alert system 202 and can be used to trigger alerts prompting distribution of notifications);
obtaining information on a result of the analysis (Figure 2 and paragraph 0042 disclose location information for each enrolled mobile device should be provided to the alert system 202 and can be used to trigger alerts prompting distribution of notifications); and
transmitting the information on the result of the analysis to at least one of the information terminals (Figure 2 and paragraph 0038 disclose when the alert evaluator component 112 determines that an alert has been actuated, a notification can be distributed to appropriate mobile devices by a notification distributor component 114).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Houri (U.S. Patent Application Publication No. 2008/0274752 A1) discloses a method and system for location-based monitoring of a mobile device;
Roumeliotis et al. (U.S. Patent Application Publication No. 2010/0240399 A1) discloses a geographic position based reward system;
Rajann et al. (U.S. Patent Application Publication No. 2010/0273452 A1) discloses an apparatus and methods for locating tracking and/or recovering a wireless communication device;
Fitzgerald et al. (U.S. Patent Application Publication No. 2012/0237908 A1) discloses systems and methods for monitoring and managing use of mobile electronic devices;
Gehrke et al. (U.S. Patent Application Publication No. 2014/0002262 A1) discloses location based proximity alert; and
Abramson et al. (U.S. Patent Application Publication No. 2015/0141043 A1) discloses corrective navigation instructions.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642